 1                                                                                                      O
 2
 3
 4
 5
 6
 7
 8                          United States District Court
 9                          Central District of California
10
11   WENDY BENGE,                                        Case No. 2:18-cv-02393-ODW (AGRx)
12                         Plaintiffs                    ORDER GRANTING DEFENDANTS’
13        v.                                             MOTION FOR JUDGMENT ON THE
14   CB INDIGO, CELTIC BANK, CELTIC                      PLEADINGS [23]
     BANK CORPORATION, CELTIC BANK
15
     SPECIAL ASSETS, LLC, GENESIS
16   BANKCARD SERVICES, INC.,
17                         Defendants.
18
19                                      I.    INTRODUCTION
20          This case concerns a credit account opened in Plaintiff’s name and Defendants’
21   subsequent credit reporting and investigation of that account. Plaintiff filed this action
22   against Defendants in Los Angeles County Superior Court, and Defendants removed
23   the case to federal court. (Notice of Removal, ECF No. 1.) Defendants now move for
24   judgment as a matter of law on Plaintiff’s numerous state and federal claims
25   (“Motion”). (See generally Mot., ECF No. 23.) For the reasons below, the Court
26   GRANTS Defendants’ motion.1
27   1
      After carefully considering the papers filed in support of and in opposition to the Motion, the Court
28   deemed the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal.
     L.R. 7-15.
 1                                      II.    BACKGROUND
 2          When Plaintiff Wendy Benge’s (“Plaintiff”) ATM card was stolen in late
 3   September 2017, she placed a fraud alert on her account with the credit bureaus and
 4   her bank. (Compl. ¶ 11, ECF No. 1-1.) In early October 2017, Home Depot alerted
 5   Plaintiff to a fraudulent attempt to open an account in her name. (Id. ¶ 12, Ex. C
 6   (indicating October 2017).) This prompted Plaintiff to check her credit monitoring
 7   app, through which she learned of a new inquiry into her credit by Defendant CB
 8   Indigo.2 (Id.) An application for a credit account had been submitted to Defendants
 9   and an account opened in Plaintiff’s name. (Answer Def. Genesis ¶ 12, ECF No. 9;
10   Answer Defs. Celtic Bank Corp. and Celtic Bank Special Assets ¶ 12, ECF No. 13.)
11   Plaintiff called Defendants to alert them that she had not authorized the inquiry.
12   (Compl. ¶ 12.) She also filed a police report that noted an attempt had been made to
13   open a CB Indigo account in her name. (Id. Ex. C.) “At the time . . . [Plaintiff called
14   Defendants] there was no actual fraudulent account information on Plaintiff’s credit
15   account related to CB Indigo.” (Id. ¶ 12.)
16          On or about January 18, 2018, Plaintiff discovered that Defendants added
17   negative information to the account on Plaintiff’s credit report indicating the account
18   was 30 days late. (Id. ¶ 13.) Plaintiff called Defendants multiple times on January 18,
19   informing them that they should have known the account was not hers, it should be
20   removed from her credit report, and the negative information would cause harm to her
21   creditworthiness and livelihood. (Id. ¶¶ 13–16.) Defendants informed Plaintiff that it
22   could take 30 to 90 days or more to investigate the account. (Id. ¶ 17.) Defendants
23   advised her to submit a Federal Trade Commission (“FTC”) fraud report in addition to
24   the police report. (Id.) On or about January 23, 2018, Plaintiff faxed Defendants a
25   letter disputing the account, an FTC fraud report, and the police report with an
26
     2
27     Plaintiff does not distinguish between Defendants in her factual allegations, instead alleging against
     only Defendant “CB Indigo.” The Court construes Plaintiff’s allegations in the light most favorable
28   to Plaintiff, as against all Defendants, and refers to Defendants collectively unless otherwise noted.
     Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009).


                                                        2
 1   addendum.      (Id. ¶ 18.)    On or about February 6, 2018, Plaintiff discovered that
 2   Defendants again added negative information to Plaintiff’s credit report concerning
 3   the account, reporting it was overdue and over the credit limit. (Id. ¶ 19.)
 4          On February 16, 2018, Plaintiff filed a Complaint against Defendants in the Los
 5   Angeles County Superior Court alleging thirteen causes of action: violations of the (1)
 6   Fair Debt Collection Practice Act (“FCDPA”) or California FDCPA (“Cal. FDCPA”);
 7   (2) Fair Credit Reporting Act (“FCRA”); and (3) California Business and Professions
 8   Code section 17200 Unfair Competition Law (“UCL”); and for (4) Intentional and
 9   (5) Negligent Infliction of Emotional Distress; (6) Defamation; (7) Identity Theft; (8)
10   Invasion of Privacy; (9) Intentional and (10) Negligent Interference with Prospective
11   Economic       Advantage;        (11) Negligence;       (12) Respondeat        Superior;      and
12   (13) Declaratory and Injunctive Relief. (See Compl. 1, 12.) To support her claims,
13   Plaintiff alleges that Defendants are furnishers of credit information who failed to
14   diligently verify the account application, failed to prevent the user from exceeding the
15   credit limit, added false and inaccurate information to Plaintiff’s credit report,
16   engaged in hostile action to collect a debt by credit reporting, failed to accurately
17   maintain Plaintiff’s account, and failed to properly investigate in response to
18   Plaintiff’s dispute. (See generally Compl. ¶¶ 5–39.)
19          Defendants removed the case to this Court, answered Plaintiff’s Complaint, and
20   now move for judgment on the pleadings. Defendants contend that each of Plaintiff’s
21   causes of action are preempted or fail to state a claim. (See generally Mot.) Plaintiff
22   opposes Defendants’ Motion.3
23
     3
       Plaintiff opposes Defendants’ Motion as to some, but not all, causes of action. (See generally
24
     Opp’n, ECF No. 33 (failing to oppose on causes of action for (1) FDCPA/Cal. FDCPA, (3) UCL,
25   (6) Defamation, (7) Identity Theft, and (12) Respondeat Superior.) “A plaintiff who makes a
     claim . . . in his complaint but fails to raise the issue in response to a defendant’s motion to
26   dismiss . . . has effectively abandoned his claim.” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d
27   876, 888 (9th Cir. 2010) (quoting Walsh v. New Dep’t of Human Res., 471 F.3d 1033, 1037 (9th Cir.
     2006)). Because Plaintiff failed to raise these claims in response to Defendants’ Motion, the Court
28   concludes that she has abandoned them. However, as discussed below, even had she not, each is
     preempted or fails to state a claim.


                                                     3
 1                                III.     LEGAL STANDARD
 2         After the pleadings are closed, but within such time as to not delay the trial, any
 3   party may move for judgment on the pleadings. Fed. R. Civ. P. 12(c). The standard
 4   applied on a Rule 12(c) motion is essentially the same as that applied on Rule 12(b)(6)
 5   motions; a judgment on the pleadings is appropriate when, even if all the allegations
 6   in the complaint are true, the moving party is entitled to judgment as a matter of law.
 7   Milne ex rel. Coyne v. Stephen Slesinger, Inc., 430 F.3d 1036, 1042 (9th Cir. 2005); see
 8   also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“[f]actual allegations must
 9   be enough to raise a right to relief above the speculative level . . . on the assumption
10   that all the allegations in the complaint are true (even if doubtful in fact).”) (citations
11   omitted). When ruling on a motion for judgment on the pleadings, a court should
12   construe the facts in the complaint in the light most favorable to the plaintiff, and the
13   movant must clearly establish that no material issue of fact remains to be resolved.
14   McGlinchy v. Shell Chem. Co., 845 F.2d 802, 810 (9th Cir. 1988).                However,
15   “conclusory allegations without more are insufficient to defeat a motion” for judgment
16   on the pleadings.    Id.     If judgment on the pleadings is appropriate, a court has
17   discretion to grant the non-moving party leave to amend, grant dismissal, or enter a
18   judgment. See Lonberg v. City of Riverside, 300 F. Supp. 2d 942, 945 (C.D. Cal.
19   2004).
20                                       IV.   DISCUSSION
21         Plaintiff asserts numerous state and federal claims premised on allegations
22   revolving around Defendants’ reporting and investigation of account information on
23   Plaintiff’s credit report.     Defendants argue that the FCRA expressly preempts
24   Plaintiff’s state law causes of action and that even if it did not, her Complaint fails to
25   state a claim as to each of them. Defendants further argue that Plaintiff’s FCRA claim
26   fails as a matter of law because, first, 15 U.S.C. § 1681s-2(a) affords no private right
27   of action and, second, Plaintiff fails to allege that a credit reporting agency (“CRA”)
28



                                                  4
 1   notified Defendants of her dispute, as required to trigger Defendants’ duty to
 2   investigate under 15 U.S.C. § 1681s-2(b).
 3         A.       Matters Outside the Pleadings
 4         As a preliminary matter, Plaintiff submitted several documents with her
 5   opposition to Defendants’ Motion. When considering a motion for judgment on the
 6   pleadings, a court may consider only the pleadings and documents attached to them,
 7   documents incorporated by reference in the complaint, and judicially noticeable
 8   matters. See United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). If “matters
 9   outside the pleadings are presented to and not excluded by the court, the motion must
10   be treated as one for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). The
11   Court declines to convert Defendants’ Motion to one for summary judgment. Plaintiff
12   failed to authenticate the documents she attached to her opposition through a
13   declaration or other means.       Further, the proffered documents are substantially
14   illegible. Accordingly, the Court does not consider the exhibits attached to Plaintiff’s
15   opposition.
16         B.       Preemption
17         Defendants argue that the FCRA preempts Plaintiff’s state law claims.
18   (Mot. 8–10.)
19         The FCRA imposes duties on entities that furnish information to CRAs.
20   15 U.S.C. § 1681s-2; Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1153 (9th
21   Cir. 2009). When Congress amended the FCRA in 1996, it expressly preempted any
22   state laws that imposed any “requirement or prohibition” on, among others, any
23   subject matter regulated under § 1681s-2.            15 U.S.C. § 1681t(b)(1)(F) (“No
24   requirement or prohibition may be imposed under the laws of any State . . . with
25   respect to any subject matter regulated under . . . section 1681s-2 of this title, relating
26   to responsibilities of persons who furnish information to consumer agencies.”).
27         However, Congress did not repeal an earlier preemption provision, § 1681h(e),
28   which preempts defamation, invasion of privacy, and negligence claims unless a


                                                 5
 1   plaintiff sufficiently alleges falsity and malice. See id. § 1681h(e). In Gorman, the
 2   Ninth Circuit noted that district courts have divided on reconciling the two provisions,
 3   but did not resolve the question. Gorman, 584 F.3d at 1167. This Court previously
 4   approved a total preemption approach, where § 1681t(b)(1)(F) preempts all non-
 5   exempt state law causes of action. See Vartanian v. Portfolio Recovery Assocs., LLC,
 6   No. 2:12-cv-08358-ODW (AJWx), 2013 WL 877863, *7 (C.D. Cal. Mar. 7, 2013)
 7   (interpreting the phrase “no requirement or prohibition” to include state common law
 8   claims, in light of Supreme Court precedent); see also Miller v. Bank of Am., Nat’l
 9   Ass’n, 858 F. Supp. 2d 1118, 1124 (S.D. Cal. 2012) (“The majority of district courts
10   in this Circuit have interpreted § 1681t(b)(1)(F) as a total preemption provision.”).
11          Here, Plaintiff alleges that Defendants added false and inaccurate information to
12   her credit report, failed to accurately maintain her account, and failed to properly
13   investigate after she disputed their reporting. These allegations clearly involve duties
14   and responsibilities of furnishers of credit information, conduct regulated under
15   § 1681s-2. Because Plaintiff’s state law claims relate to Defendants’ responsibilities
16   as furnishers of credit information under § 1681s-2, the FCRA expressly preempts
17   Plaintiff’s state law causes of action.4
18          Accordingly, the Court DISMISSES Plaintiff’s state law claims without leave
19   to amend.
20          C.     FCRA
21          Defendants argue Plaintiff’s FCRA claim fails because, first, § 1681s-2(a)
22   provides no private right of action and, second, Plaintiff fails to allege sufficient facts
23   to trigger Defendants’ duty to investigate under § 1681s-2(b). (Mot. 10–12.) Plaintiff
24   argues that her FCRA claim is brought under subsection (b), not subsection (a), and
25
     4
      Plaintiff argues in her opposition that her FCRA claims are based not on § 1682s-2, but instead on
26   § 1681b’s permissible purpose requirement. (Opp’n 10.) However, this argument does not appear in
27   Plaintiff’s Complaint. See Perez v. Wells Fargo and Co., 75 F. Supp. 3d 1184, 1187 (N.D. Cal.
     2014) (“A motion for judgment on the pleadings challenges the legal sufficiency of the opposing
28   party’s pleadings.”) (internal quotation marks omitted). Regardless, the conduct described in
     Plaintiff’s allegations falls squarely within § 1681s-2’s ambit, as discussed above.


                                                     6
 1   that    she     alleges     facts    sufficient     to     state    a     claim       under
 2   § 1681s-2(b). (Opp’n 12.)
 3          The FCRA imposes duties on entities that furnish information to CRAs, “to
 4   ensure that credit reports are accurate.” Gorman, 584 F.3d at 1154. The “FCRA
 5   prohibits, among other things, furnishers of information from providing information to
 6   a CRA they know or have to reason to believe is inaccurate about a consumer.”
 7   Vartanian, 2013 WL 877863, at *3 (internal quotation marks omitted).                 Section
 8   1681s-2(a) “details the duty ‘to provide accurate information.’” Gorman, 584 F.3d at
 9   1154. However, duties under § 1681s-2(a) “are enforceable only by federal or state
10   agencies.” Id.; Nelson v. Chase Manhattan Mortg. Corp., 282 F.3d 1057, 1059 (9th
11   Cir. 2002). Consequently, to the extent Plaintiff’s Complaint attempts to assert a
12   claim under § 1681s-2(a), no private right of action exists, and that claim fails.
13          Section 1681s-2(b) imposes duties and procedures a furnisher must follow to
14   investigate and correct reported information when disputed. See Drew v. Equifax Info.
15   Servs., LLC, 690 F.3d 1100, 1106 (9th Cir. 2012) (“Upon being notified of a dispute
16   by a CRA, a furnisher must investigate and, if necessary, correct the information it
17   reports.”). The duty to investigate arises “only after the furnisher receives notice of
18   dispute from a CRA; notice of a dispute received directly from the consumer does not
19   trigger furnishers’ duties” under § 1681s-2(b). Gorman, 584 F.3d at 1154; see also
20   Drew, 690 F.3d at 1106.
21          Plaintiff does not allege that she notified a CRA of her dispute regarding the
22   information Defendants reported, nor does she allege that any CRA ever notified
23   Defendants of her dispute. Plaintiff alleges she placed a fraud alert on her account
24   with the CRAs in September 2017 and contacted Defendants directly in October 2017
25   to alert them of an unauthorized inquiry. (Compl. ¶¶ 11–12.) However, Plaintiff
26   expressly asserts that, at the time Plaintiff called Defendants in October 2017, “there
27   was no actual fraudulent account information on Plaintiff’s credit account related to
28   CB Indigo.”     (Compl. ¶ 12.)      Plaintiff alleges Defendants first added negative


                                                 7
 1   information to the account in her name on or before January 18, 2018, so the prior
 2   contacts could not conceivably concern disputes of information Defendants reported.
 3         Plaintiff alleges that she contacted Defendants directly on January 18, 2018, to
 4   dispute the reported information, but fails to allege that she disputed that information
 5   to a CRA or that a CRA ever notified Defendants of her dispute. Plaintiff’s direct
 6   complaint to Defendants on January 18 “would not have triggered any duty since it
 7   was unaccompanied by CRA notification.” Drew, 690 F.3d at 1106. As Plaintiff fails
 8   to allege sufficient facts to trigger Defendants’ duty to investigate under § 1681s-2(b),
 9   Plaintiff’s FCRA claim fails.
10         Accordingly, the Court DISMISSES Plaintiff’s FCRA cause of action, with
11   leave to amend as discussed below.
12         D.     Leave to Amend
13         “[A]lthough Rule 12(c) does not mention leave to amend, courts have discretion
14   both to grant a Rule 12(c) motion with leave to amend and to simply grant dismissal
15   of the action instead of entry of judgment.” Lonberg v. City of Riverside, 300 F. Supp.
16   2d 942, 945 (C.D. Cal. 2004) (citations omitted).
17         As to Plaintiff’s FCRA claim, to the extent Plaintiff can allege that she disputed
18   an item of Defendants’ reporting to a CRA, a CRA notified Defendants of her dispute,
19   and Defendants thereafter failed to reasonably investigate, the Court GRANTS
20   Plaintiff leave to amend within 21 days. As to Plaintiff’s state law causes of action,
21   Plaintiff’s complaint includes allegations which could arguably be viewed as unrelated
22   to Defendants’ responsibilities as furnishers under the FCRA, specifically that
23   Defendants failed to exercise due diligence when verifying the account application
24   and failed to prevent the account user from exceeding the credit limit. To the extent
25   Plaintiff can assert viable state law claims premised on conduct unrelated to
26   Defendants’ responsibilities as furnishers of information under the FCRA, the Court
27   GRANTS Plaintiff leave to amend within 21 days. Plaintiff’s failure to timely
28   amend will convert this dismissal to a dismissal with prejudice.


                                                8
 1                                  V.   CONCLUSION
 2         For the foregoing reasons, the Court DISMISSES without leave to amend
 3   Plaintiff’s state law causes of action to the extent preempted by the FCRA. (ECF
 4   No. 23). The Court DISMISSES with leave to amend Plaintiff’s FCRA claims, and
 5   Plaintiff’s state law claims only to the extent they may be premised on conduct not
 6   preempted by the FCRA. Any amended complaint must be filed no later than 21
 7   days from the date of this Order.
 8
 9         IT IS SO ORDERED.
10
11         January 18, 2019
12
13                               ____________________________________
14                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             9
